OPINION — AG — ** INSURANCE — HOLDING REAL PROPERTY — INVESTMENT ** IF AND WHEN AN INSURANCE COMPANY DOING BUSINESS (PRESUMABLY ON THE ADVISE OF ITS ATTORNEYS) MAKES SUCH AN INVESTMENT AND ATTENTION THEREOF IS CALLED TO YOU, AS STATE INSURANCE COMMISSIONER, SAID INVESTMENT SHOULD BE TREATED AS VALID BY YOU, UNLESS AND UNTIL IT IS HELD INVALID BY A FINAL DECISION OF A COURT OF COMPETENT JURISDICTION. (REAL PROPERTY, OWNERSHIP, DRAFTSMAN NOTE) CITE: 18 O.S. 1.20 [18-1.20], 36 O.S. 17.4 [36-17.4](A), ARTICLE XXII, SECTION 2, 18 O.S. 1.25 [18-1.25] (ALIEN OWNERSHIP OF LAND . . . NOTE: SEE ' HILLCREST INVESTMENT CORPORATION V. STATE EX REL CARTWRIGHT ' OVERRULED ALIEN OWNERSHIP) (FRED HANSEN)